Citation Nr: 0200110	
Decision Date: 01/04/02    Archive Date: 01/11/02

DOCKET NO.  00-23 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected hypertension, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected left varicocele, currently rated as 
noncompensable.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected tonsillitis, currently rated as 
noncompensable.  

4.  Entitlement to an annual clothing allowance payment.  







REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from November 1972 to July 
1973.  

The issues of increased ratings for the service-connected 
hypertension, left varicocele and tonsillitis are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2000 rating decision by the RO.  

The issue of entitlement to an annual clothing allowance is 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 2000 rating decision by the RO.  

The veteran testified at a video-conference hearing before 
the undersigned Member of the Board in October 2001.  

(The issue of an increased rating for the service-connected 
hypertension is addressed in the Remand portion of this 
decision.)  



FINDINGS OF FACT

1.  The veteran's left varicocele is shown to be non-tender 
and essentially asymptomatic without related urinary 
symptoms.  

2.  The veteran's service-connected tonsillitis is shown to 
be essentially asymptomatic without related hoarseness or 
other related manifestations.  

3.  The veteran is not shown to have a service-connected skin 
disability that requires the use of medication that causes 
irreparable damage to his outer garments or a service-
connected orthopedic disorder that requires the use of a 
prosthetic appliance that tends to wear out or tear his 
clothing.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for the service-connected varicocele, left, have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.20, 4.115(b) including Diagnostic 
Code 7599-7529 (2001).  

2.  The criteria for the assignment of a compensable rating 
for the service-connected tonsillitis have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.7, 4.20, 4.97 including Diagnostic Code 6599 
(2001).  

3.  The veteran's claim for an annual clothing allowance must 
be denied by operation of law.  38 U.S.C.A. § 1162 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.810 (a)(2) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board points out that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq.  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The Board notes in this regard that the RO has had an 
opportunity to address this new legislation with regard to 
the veteran's claims.  

Specifically, the RO provided a letter to the veteran in June 
2001 explaining the VCAA and affording the veteran an 
opportunity to submit additional evidence in support of his 
claims.  The veteran's representative submitted a August 21, 
2001 Statement of Accredited Representative in lieu of a VA 
Form 646 and the veteran was thereafter afforded a video 
conference hearing before the undersigned Member of the Board 
in October 2001.  

As such, there is no further assistance required in 
developing the facts pertinent to his claims.  In this case, 
the Board finds that there is sufficient evidence of record 
to decide his claims properly.  


I.  Increased ratings

The veteran contends that his service-connected disabilities 
have worsened such that increased ratings are warranted for 
the service-connected varicocele, left and for tonsillitis.  

The history of the veteran's disabilities has been reviewed, 
but the more recent evidence is the most relevant to his 
claims for increased ratings.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

Under 38 C.F.R. § 4.31 (2001), it is provided that where the 
schedule does not provide a no percent evaluation for a 
Diagnostic Code, a no percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).  


A.  Varicocele

In a January 1974 rating decision, the RO granted service 
connection for left varicocele based on a finding that the 
veteran's July 1973 discharge examination disclosed the 
existence of a left varicocele.  A noncompensable rating was 
assigned based on an October 1973 diagnosis of left 
varicocele, moderate, non-tender.  

The veteran was afforded a VA examination in August 1998.  
According to the veteran's history, he had had an episode of 
urethritis in 1972 that was treated and resolved.  The 
examiner noted that the veteran had not had any symptoms 
since that time.  

The VA examination revealed no lesions on the penis.  The 
testes were descended bilaterally without palpable masses.  
There was a moderate-sized left varicocele that was non-
tender.  There was no atrophy of the left testicle.  The 
diagnosis was that of left varicocele, asymptomatic.  

Outpatient treatment records dating back to 1998 are negative 
for any complaints or treatment for the service-connected 
left varicocele.  

The veteran was afforded another VA examination in April 
2000.  The examiner noted that the veteran had fathered three 
children since the initial diagnosis of the left varicocele 
in 1973.  The examination revealed bilaterally descended 
testes without palpable masses.  They were normal in size and 
consistency.  There was a small left varicocele present that 
was nontender and easily compressible.  The impression was 
that of left varicocele, no therapy indicated.  

The veteran testified at a personal video conference hearing 
before the undersigned Member of the Board in October 2001 
that he had not experienced any kidney dysfunction.  

The veteran's service-connected varicocele is rated by 
analogy under Diagnostic Code (DC) 7699-7529 for benign 
neoplasms of the genitourinary system.  

The regulations state that benign neoplasms of the 
genitourinary system are to be rated as voiding dysfunction 
or renal dysfunction, whichever is predominant. 

However, the examinations described hereinabove, along with 
the other medical evidence of record, indicated that the 
veteran does not have any voiding or renal dysfunction.  

Renal dysfunction that requires regular dialysis, or 
precludes more than sedentary activity from one of the 
following: persistent edema and albuminuria; or BUN more than 
80mg%; or creatinine more than 8mg%; or markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular, is assigned a 100 percent evaluation.  Renal 
dysfunction manifested by persistent edema and albuminuria 
with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion, is assigned an 80 
percent evaluation.  

Renal dysfunction resulting in albuminuria with some edema, 
or definite decrease in kidney function, or hypertension at 
least 40 percent disabling under diagnostic code 7101 is 
assigned a 60 percent evaluation.  

Renal dysfunction manifested by constant or recurring albumin 
with hyaline and granular casts or red blood cells, or 
transient or slight edema or hypertension at least 10 percent 
disabling under diagnostic code 7101 is assigned a 30 percent 
evaluation.  

Renal dysfunction evidenced by albumin and casts with a 
history of acute nephritis, or hypertension that is non-
compensable under diagnostic code 7101, is assigned a 
noncompensable evaluation.  38 C.F.R. § 4.115a (2001).  

Voiding dysfunction is rated on the basis of urine leakage, 
frequency, or obstructed voiding.  

A 20 percent disability rating is assigned for continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials that must changed less than two times a 
day.  

A 40 percent evaluation is warranted when absorbent materials 
must be changed two to four times a day.  

A 60 percent disability rating requires either the use of an 
appliance or the changing of absorbent materials more than 
four times a day.  38 C.F.R. § 4.115a (2001).  

For urinary frequency, a 10 percent disability rating is 
warranted for either a daytime voiding interval that is 
between two and three hours or an awakening to void two times 
per night.  

A 20 percent evaluation requires either a daytime voiding 
interval that is between one and two hours or an awakening to 
void three to four times a night.  

A 40 percent disability rating is warranted for either a 
daytime voiding interval that is less than one hour or an 
awakening to void five or more times per night.  Id.

For obstructed voiding, a noncompensable rating requires 
obstructive symptomatology, with or without stricture disease 
requiring dilation one or two times a year.  

A 10 percent evaluation is warranted for marked 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) that is manifested by any one, or 
combination, of the following: (1) Post void residuals 
greater than 150 cubic centimeters (cc); (2) Uroflowmetry, 
markedly diminished peak flow rate (less than 10 cc per 
second); (3) Recurrent urinary tract infections secondary to 
obstruction; or (4) Stricture disease requiring periodic 
dilatation every 2 to 3 months.  

Also, urinary retention that requires intermittent or 
continuous catheterization is rated as 30 percent disabling.  
Id.

The medical evidence in this case does not serve to establish 
that the veteran has current urine leakage, frequency or 
obstructed voiding, or current findings of acute nephritis, 
edema, hypertension (related to renal dysfunction), 
albuminuria, decrease in kidney function or generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss or limitation of exertion due to the service-connected 
left varicocele.  

The Board is aware that the Diagnostic Code under which the 
veteran's service-connected varicocele is rated by analogy is 
governed by symptoms related to voiding or renal dysfunction; 
and that hypertension is one such symptom.  

Nonetheless, in this case, the veteran already had been 
granted service connection for "essential" hypertension, 
and the medical evidence of record does not indicate that the 
essential hypertension is in any way related to any renal 
and/or voiding dysfunction.  

Moreover, the medical evidence of record does not show any 
relationship between the veteran's service-connected 
hypertension and the service-connected left varicocele.  In 
other words, the medical evidence does not show that the 
veteran suffers from any type of renal or voiding 
dysfunction, or that the service-connected hypertension is in 
any way related to renal dysfunction or to the service-
connected left varicocele.  

Finally, the Board notes that the veteran testified at his 
recent video conference hearing in October 2001 that he did 
not experience any kidney dysfunction.  

In light of the circumstances surrounding this case, the 
Board finds that the medical evidence does not support the 
assignment of a compensable rating for the service-connected 
left varicocele.  


B.  Tonsillitis

In a January 1974 rating decision, the RO granted service 
connection for tonsillitis and assigned a noncompensable 
rating, based on a finding that the veteran's July 1973 
discharge examination disclosed the existence of tonsillitis.  

The veteran contends, in essence, that he suffers from 
chronic laryngitis as a result of the service-connected 
tonsillitis.  

The veteran was afforded a VA examination in April 2000.  The 
veteran complained that he occasionally had a feeling like 
something was stuck in his throat or a pinching feeling in 
his throat.  The examination was negative for any tonsillitis 
infections at that time.  The veteran did not have any 
dysphagia, otalgia or hoarseness at that time.  The oral 
cavity was within normal limits.  The veteran's oropharynx 
revealed 3+tonsils which were not purulent but which were 
cryptic.  

An examination of the larynx did not reveal any abnormalities 
either.  In addition to the history as reported, the veteran 
also noted that he had reflux and other heartburn symptoms.  
The physician opined that the reflux and other heartburn 
symptoms may have contributed to the pain described by the 
veteran.  The impression was that of most likely reflux 
disease with no evidence of tonsillitis at that time or 
evidence, based on history, of frequent tonsil infections.  

Although the veteran complained of hoarseness and pain in his 
throat at the April 2000 examination, the outpatient 
treatment records dating back to 1998 are negative for any 
complaints, findings or treatment for laryngitis, hoarseness 
or tonsillitis.  

Importantly, the lack of outpatient treatment for a tonsil 
condition is consistent with the VA examiner's opinion that 
the veteran had not had frequent tonsil infections.  

The veteran did complain of having hoarseness at his personal 
video conference hearing in October 2001.  

The service-connected tonsillitis is rated by analogy under 
38 C.F.R. § 4.97, Diagnostic Code 6599 for miscellaneous 
diseases of the nose and throat.  

Under 38 C.F.R. § 4.97, chronic laryngitis is rated as 30 
percent disabling if there is hoarseness, with thickening or 
nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy.  A 10 percent rating is 
assignable if there is hoarseness, with inflammation of cords 
or mucous membrane. 38 C.F.R. § 4.97, including Diagnostic 
Code 6516 (2001).  

Other Diagnostic Codes under 38 C.F.R. § 4.97 govern 
disabilities such as deviation of nasal septum, loss of part 
of the nose, sinusitis, total laryngectomy, complete organic 
aphonia, stenosis of the larynx and injuries to the pharynx.  

The medical evidence of record does not indicate that the 
veteran suffers from any of the aforementioned manifestations 
noted in the previous paragraph.  

While the veteran complained of frequent hoarseness, 
including during the October 2001 video conference hearing, 
the medical evidence does not show that any such hoarseness 
is in any way related to the service-connected tonsillitis.  

Moreover, the VA examiner in April 2000 noted that the 
veteran did not present with any symptoms related to a 
tonsillitis infections at that time.  Specifically, the 
veteran did not have any dysphagia, otalgia or hoarseness at 
that time.  The oral cavity was within normal limits.  The 
veteran's oropharynx revealed 3+tonsils which were not 
purulent but which were cryptic.  

An examination of the larynx did not reveal any abnormalities 
either.  In addition to the history as reported, the veteran 
also noted that he had reflux and other heartburn symptoms.  
The physician opined that the reflux and other heartburn 
symptoms might have contributed to the pain described by the 
veteran.  The impression was that of most likely reflux 
disease with no evidence of tonsillitis or, based on history, 
of frequent tonsil infections.  

Importantly, the evidence of record does not show a current 
tonsillitis disability.  Moreover, the VA examiner opined 
that the veteran's complaints of hoarseness were likely due 
to reflux, not tonsillitis.  

In light of the medical evidence of record, including the 
opinion of the VA examiner in April 2000, the Board finds 
that the medical evidence of record does not show any current 
compensably disabling residuals due to the service-connected 
tonsillitis.  As such, a compensable rating for the service-
connected tonsillitis is not warranted.  


II.  Clothing Allowance

The veteran contends that his clothes have been irreparably 
damaged by the use of ointments for a skin rash.  More 
specifically, the veteran asserts that the skin rash is a 
result of his service-connected hypertension.  

A veteran is entitled to a clothing allowance if he: (1) 
because of a service-connected disability, wears or uses a 
prosthetic or orthopedic appliance (including a wheelchair) 
that tends to wear out or tear his clothing; or (2) uses 
medication that a physician has prescribed for a skin 
condition due to a service-connected disability that causes 
irreparable damage to the veteran's outer garments.  See 38 
U.S.C.A. § 1162 (West 1991); 38 C.F.R. § 3.810 (2001).  

The record indicates that the veteran is service connected 
for hypertension, evaluated as 10 percent disabling; 
varicocele, left, and tonsillitis, both evaluated as 
noncompensable.  

At his video-conference hearing in October 2001, the veteran 
testified that he often broke out in a rash due to nerves and 
that he had been prescribed an ointment therefor.  

There are no outpatient treatment records showing that the 
veteran uses ointment for a service-connected disability.  

Moreover, on VA Form 21-8679, Eligibility Determination for 
Clothing Allowance, the VA Outpatient Clinic director 
determined that the veteran's records did not establish that, 
because of a service-connected disability, he wore or used a 
prosthetic or orthopedic appliance which tended to wear out 
clothing, or that, because of a service-connected skin 
condition, he used a medication that caused irreparable 
damage to his outergarments.  

In summary, although the veteran may have been prescribed 
medication for a skin condition, that condition is not one 
for which service connection has been granted.  Because none 
of the veteran's service-connected disabilities is shown to 
require the use of a prosthetic or orthopedic appliance that 
tends to wear out or tear the veteran's clothing or the use 
of medication prescribed by a physician for a skin condition, 
entitlement to an annual clothing allowance is not 
established.  See 38 U.S.C.A. § 1162 (West 1991); 38 C.F.R. § 
3.810 (2001).  

Because the law, and not the facts, is dispositive of the 
issue in this case, the appellant has failed to state a claim 
upon which relief may be granted, and, as a matter of law, 
the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  



ORDER

An increased (compensable) rating for the service-connected 
left varicocele is denied.  

An increased (compensable) rating for the service-connected 
tonsillitis is denied.  

The claimed for an annual clothing allowance is denied.  



REMAND

Service connection is in effect for hypertension, currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.104, 
including Diagnostic Code 7101 (2001).  

In accordance with the criteria set forth in 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2001), a 10 percent rating is 
warranted if hypertension is manifested by diastolic blood 
pressure predominantly 100 or more, or if the systolic 
pressure is predominantly 160 or more.  A 10 percent rating 
is also warranted if the condition requires continuous 
medication for control, and there is a history of diastolic 
pressure predominantly 100 or more.  

A 20 percent rating is warranted if the diastolic pressure is 
predominantly 110 or more, or if the systolic pressure is 
predominantly 200 or more.  

A 40 percent rating is warranted if the diastolic pressure is 
predominantly 120 or more, and a 60 percent rating is 
warranted if the diastolic pressure is predominantly 130 or 
more.  

The veteran was afforded VA examinations in August 1998 and 
in April 2000.  At the August 1998 examination, the veteran's 
blood pressure readings were that of 142/90, 136/96 and 
supine at 145/96.  The diagnosis was that of unsatisfactory 
hypertensive control.  

At the April 2000 VA examination, the veteran's blood 
pressure readings were 195/115, 205/115 and 150/100.  

Outpatient treatment records dating back to 1998 indicate 
various blood pressure readings, including that of 150/90 in 
September 1998, 156/76 in March 1999; 144/104 in August 1999; 
188/104 in January 2000; 140/88 in April 2000; 156/86 in 
August 2000; and 149/84 in September 2000.  

Specifically, at a primary care visit in January 2000, when 
the blood pressure reading was 188/104, the examiner spent a 
considerable amount of time trying to explain to the veteran 
the importance of maintaining his blood pressure in a good 
controlled range and to comply with the administration of his 
antihypertensive medicine.  The examiner also noted, however; 
that the veteran did not appear to be disabled from a 
hypertension standpoint.  

At another primary care visit on April 27, 2000, the examiner 
noted that the veteran's blood pressure reading was 140/88.  
More importantly, the examiner also noted that the veteran 
"he took his medications this time."  

Finally, the latest blood pressure reading of record appears 
to be that of 149/84 in September 2000, which the examiner 
noted was significantly better than those of the recent past.  

The Board finds in this regard that the medical evidence of 
record, including the most recent VA examination, was not 
adequate for the purpose of evaluating the service-connected 
hypertension, in particular because it did not include 
sufficient detail for rating hypertension and because it did 
not contain a discussion regarding the effect of hypertension 
medication on the veteran's blood pressure readings.  

In this regard, the medical evidence of record tends to show 
that the veteran's blood pressure readings are dictated in 
large part upon whether the veteran consistently took his 
blood pressure medication.  

While it appears that the veteran's blood pressure may be 
properly controlled with the consistent use of medication, 
this possibility has not been discussed or evaluated by a VA 
examiner at prior VA examinations.  As such, another VA 
examination should be conducted on remand. 38 C.F.R. § 4.2 
(2001).  

In light of the need for an additional examinations, the RO 
should obtain all pertinent treatment records for review.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
complaints regarding his service- 
connected hypertension since service, 
which have not been previously identified 
or obtained.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
to include all VA treatment records, 
which have not been previously secured.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected 
hypertension.  All indicated tests must 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner's report should provide all 
current complaints, clinical findings and 
diagnoses referable to hypertension.  A 
complete rationale for any opinion 
expressed must be provided.  In addition, 
the examiner should opine as to the 
likelihood that the veteran's 
hypertension is controllable with proper 
medications and whether the veteran is 
capable of such control.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



